— Order unanimously reversed on the law without costs and defendants’ motions granted. Memorandum: The court erred in denying defendants’ motion for summary judgment dismissing the complaint. Plaintiffs’ action seeks recovery for a broken ankle suffered by plaintiff Sharon Musson when, while dancing at a restaurant owned and operated by defendants, she caught the toe of her shoe on the carpeted dance floor and fell. In support of their motion for summary judgment, defendants established the lack of any defect in the carpeting. In opposition, plaintiffs submitted the affidavit of their attorney containing conclusory allegations of negligence. An affidavit of one without personal knowledge of the facts is insufficient to defeat a motion for summary judgment and defendants’ motion therefore should have been granted. (Appeal from order of Supreme Court, Monore County, Reed, J.— summary judgment.) Present — Dillon, P. J., Denman, Balio, Lawton and Davis, JJ.